DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 7 & 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sung et al. (US20210313964)
[AltContent: rect][AltContent: oval][AltContent: oval][AltContent: oval][AltContent: oval][AltContent: textbox (GCR)][AltContent: rect][AltContent: textbox (GCNC)]
    PNG
    media_image1.png
    621
    1130
    media_image1.png
    Greyscale
 
Fig. 1 of Edgar reproduced and annotated by the examiner for ease of reference.

Regarding claim 1, Sung (i.e. Figs. 1 & 2) disclose a multi-stage matching network filter circuit device (101a), the device comprising:
111a-113a and parallel, 123a, 120a, 130a & 124a combination of BAW resonators) device having an input node (P1), an output node (P2), and a ground connection region (designated by the examiner as GCR);
a first matching network circuit (191, §0085) coupled to the input node (P1);
a second matching network circuit (192, §0085) coupled to the output node (P2); and
a ground connection network circuit (designated by the examiner as GCNC) coupled to the ground connection region (GCR) and a circuit ground node (GND). 
Regarding claim 7, Sung also teaches that the ground connection network circuit comprises one or more grounded inductors (40).
Further per claim 12, wherein the BAW (FBAR) resonator device comprises a plurality of series resonator devices and a plurality of shunt resonator devices configured in a ladder configuration, wherein each of the plurality of shunt resonator devices is coupled to the circuit ground node via the ground connection network circuit (GCNC, see Fig. 1 above).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-6, 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sung in view of Edgar et al. (WO 2020/114849).
Regarding claims 1, 14 and 18, Sung discloses the claimed invention as recited in claims 1 and 14, and Sung, however, is not explicit about the matching circuit comprising ladder inductive circuits. Sung also teaches per claims 15 and 19 that the BAW (FBAR) resonator device comprises a plurality of series resonator devices and a plurality of shunt resonator devices configured in a ladder configuration (see Fig. 1 of Sung), wherein each of the plurality of shunt resonator devices is coupled to the circuit ground node (GND) via the ground connection network circuit (GCNC) and per claim 17, Sung also teaches that the ground connection network circuit comprises one grounded inductor (140) and per claim 20, Sung although teaches one grounded inductor for the ground connection network circuit, it would have been an obvious design choice to add more inductors in the ground connection network for added tunability to move flexibly the shunt resonators resonance frequency and thereby controlling the bandwidth of the filter device.  

    PNG
    media_image2.png
    383
    1239
    media_image2.png
    Greyscale

Fig. 10 of Edgar reproduced for ease of reference.

Edgar in a BAW resonator filter (Fig. 10), exemplarily discloses per claim 2, a ladder inductive circuits for input and output matching circuits which represents a typical impedance matching network for such configurations, wherein per claims 3 & 14, the inductive ladder network includes LC tanks (1023 and 1032), wherein the LC tank is coupled to a series inductor (1050 and 1051 respectively) and wherein per claim 4, the inductive ladder network includes one shunt capacitor (1022 and 1033), wherein each of shunt capacitors is coupled between one grounded inductor (see Fig. 10 of Edgar) and the circuit ground node (gnd) and wherein per claims 5, 14 & 16, the first matching network circuit or the second matching network circuit comprises at least an LC tank (1023 or 1032), a first series inductor (1050 or 1051), a second series inductor (among the different matching circuit topologies shown in Figs. 5A-5E, Edgar teaches more than one series inductors in the matching circuit) and a grounded inductor (see Fig. 10 of Edgar, 1022 or 1033) and wherein the first series inductor, the LC tank, and the second series inductor are coupled in series (see Fig. 10 of Edgar and Figs. 5B or 5E for second series inductor), and wherein the grounded inductor (1022 or 1033) is coupled to the connection between the LC tank (1023 or 1032) and the second series inductor (similar to the ones in Fig. 5B or 5E) and per claim 6, the first matching network circuit 
It would have been, therefore, obvious to a person of ordinary skill in the art before the effective filing date of the invention to inductive ladder circuit as input and output matching circuits of Sung as one of the typical matching circuit topologies of the BAW resonator filter of Sung, thereby suggesting the obviousness of such a modification.
Claims 8-11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Sung et al. (US 2020/0021273) in view of a co-owned invention of Sung et al. (US 20210313964).
Regarding claim 8, Sung (US 2020/0021273) teaches in Figs. 1 and 5 as shown below
[AltContent: textbox (GCNC)][AltContent: rect][AltContent: textbox (GCR)][AltContent: rect][AltContent: oval][AltContent: oval][AltContent: oval][AltContent: oval][AltContent: oval]
    PNG
    media_image3.png
    316
    1262
    media_image3.png
    Greyscale

Fig 1 (left) and Fig. 5 (right) of Sung reproduced and annotated for ease of reference.
a first resonator (S1) coupled between a first node (N1, designated by the examiner in Fig. 5 of Sung) and the input node (RF in), the first resonator comprising a first capacitor device (100 in Fig. 1 above), the first capacitor device comprising a first substrate member (110), the first substrate member having a first cavity region (133) and a first upper surface region (115) contiguous with a first opening of the first cavity region (133),

a first insulating material (protective layer 170, §0051) overlying the first top electrode (160) and configured with a first thickness to tune the first resonator (well known in the art that the thickness of the protective dielectric layer is one of the determining factors for the resonant frequency of the FBAR (i.e. BAW) resonator and being at the top easy to trim for tuning the frequency, please refer to extraneous reference Pang Wei et al. (US 2012/074811) which implements a trimming layer composed of SiN as the top protective layer in a BAW resonator and selecting its thickness in order to adjust a resonance frequency of a BAW resonator is a routine in the art, §0003 - §0005; Fig. 5;
a second resonator (S2, Fig. 5) coupled between the first node (N1) and a second node (N2), the second resonator (S2) comprising a second capacitor device (100 on the right in Fig. 1), the second capacitor device comprising a second substrate member (110), the second substrate member having a second cavity region (133) and a second upper surface region (115) contiguous with a second opening of the second cavity,
a second bottom electrode (140) within a portion of the second cavity region (133), a second piezoelectric material (150) overlying the second upper surface region (115) and the second bottom electrode (140),

a second insulating material (protective layer 170, §0051) overlying the second top electrode (160) and configured with a second thickness to tune the second resonator (as discussed earlier);
a third resonator (S3) coupled between the second node (N2) and a third node (N3), the third resonator comprising similar to the first and second resonators of Fig. 1 above a third capacitor device ( similar to 100), the third capacitor device comprising a third substrate member, the third substrate member having a third cavity region and a third upper surface region contiguous with a third opening of the third cavity, a third bottom electrode within a portion of the third cavity region, a third piezoelectric material overlying the third upper surface region and the third bottom electrode, a third top electrode overlying the third piezoelectric material and overlying the third bottom electrode, and a third insulating material overlying the third top electrode and configured with a third thickness to tune the third resonator;
a fourth resonator (S4) coupled between the third node (N3) and a fourth node (N4), the fourth resonator (S4) like the first and second resonators of Fig. 1 above comprising a fourth capacitor device, the fourth capacitor device comprising a fourth substrate member, the fourth substrate member having a fourth cavity region and a fourth upper surface region contiguous with a fourth opening of the fourth cavity region, a fourth bottom electrode within a portion of the fourth cavity region, a fourth piezoelectric material overlying the fourth upper surface region and the fourth bottom electrode, a fourth top electrode overlying the fourth piezoelectric material and overlying 
a serial configuration comprising the input port (RF in), the first node (N1), the first resonator (S1), the second node (N2), the second resonator (S2), the third node (N3), the third resonator (S3), the fourth resonator (S4), the fourth node (N4), and the output node (RF out);
a first shunt (Sh1) configuration resonator coupled to the first node (N1);
a second shunt (Sh2) configuration resonator coupled to the second node (N2);
a third shunt (Sh3) configuration resonator coupled to the third node (N3); and
a fourth shunt (Sh4) configuration resonator coupled to the fourth node (N4); and
a parallel configuration comprising the first shunt configuration resonator, the second shunt configuration resonator, the third shunt configuration resonator, and the fourth shunt configuration resonator.
Sung (US 2020/0021273) also teaches and a ground connection network circuit (designated by the examiner as GCNC) coupled to the ground connection region (GCR) and a circuit ground node (GND) as required per claim 1(since claim 8 is dependent from claim 1) wherein per claim 9, the ground connection network circuit (GCNC) is configured to couple the first, second, third, and fourth shunt configuration resonators to the circuit ground node (GND) and wherein per claims 10 and 11, the first piezoelectric material, the second piezoelectric material, the third piezoelectric material, and the fourth piezoelectric comprise a single crystal material, the single crystal material including an aluminum nitride (AlN) bearing material (§0063) or a polycrystalline material including a doped aluminum nitride (AlN) bearing material (§0063).

Sung in a commonly owned patent publication (US 20210313964) teaches a first matching network circuit (191, Sung: §0085) coupled to the input node (P1, like RF in of Sung Fig. 5 above); a second matching network circuit (192, Sung: §0085) coupled to the output node (P2); and a ground connection network circuit (designated by the examiner as GCNC) coupled to the ground connection region (GCR) and a circuit ground node (GND). 
It would have been, therefore, obvious to a person of ordinary skill in the art before the effective filing date of the invention to include the first and second matching circuits as taught by Sung in the commonly owned patent publication (US 20210313964) for matching to the antenna and amplifier from the input and output or vice versa which is customary for such ladder filters in any practical applications since the resonators are not matched directly to the system impedance of 50 , as built.
Because of such combination of Sung’s two patent publications, the resultant device will teach on all limitations of claim 13, i.e. each of the series resonator devices comprises a substrate (110); a support layer (115) overlying the substrate, the support layer having an air cavity (133); a first electrode (140) overlying the air cavity (133) and a portion of the support layer (134); a first passivation layer (115) overlying the support layer (134) and being physically coupled to the first electrode (140);
a piezoelectric film (150) overlying the support layer, the first electrode (140), and the air cavity (133), the piezoelectric film (150) having an electrode contact via (180); a second electrode (160) formed overlying the piezoelectric film (150); and a top metal 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAFIZUR RAHMAN whose telephone number is (571)270-0659. The examiner can normally be reached M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on (571) 272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/HAFIZUR RAHMAN/Examiner, Art Unit 2843